Motion Granted and Order filed August 7, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00726-CV
                                  ____________

  LAURA MARCIA JONES, INDIVIDUALLY AND AS INDEPENDENT
      EXECUTOR FOR THE ESTATE OF BYFORD ATHAL JONES,
                     DECEASED, Appellant

                                        V.

                   AQUINAS OIL & GAS, L.L.C., Appellee


                    On Appeal from the Probate Court No 4
                             Harris County, Texas
                      Trial Court Cause No. 422,684-401

                                    ORDER
      The court abated this appeal on May 22, 2018 to allow the parties to engage
in settlement discussions. On July 23, 2018, the parties filed a joint motion to
extend the abatement period to allow continued settlement negotiations. The
motion is granted. Accordingly, we issue the following order.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket until September 6, 2018. The appeal will be reinstated on
this court’s active docket at that time, or when the parties file a motion to dismiss
the appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.

                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.